          Case 1:21-mj-00020-GMH Document 20 Filed 04/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        :
                                                :
        v.                                      :       Case No. 21-mj-20
                                                :
ADAM JOHNSON,                                   :
                                                :
                        Defendant.              :



                                               ORDER

        Based on the representations of the United States in its Unopposed Motion to Continue

the Status Hearing and Exclude Time Under the Speedy Trial Act, and upon consideration of the

entire record, it is hereby

        ORDERED that the status hearing currently scheduled for April 19, 2021 is continued to

10:30 a.m. on June 18, 2021 before Magistrate Judge Zia M. Faruqui; it is further

        ORDERED that the time before April 19, 2021 and June 18, 2021 shall be excluded

from calculation under the Speedy Trial Act. The Court finds that the ends of justice served by

the granting of such continuance outweigh the best interests of the public and the Defendant in a

speedy trial, as the continuance will provide the parties with additional time to review the

voluminous discovery in this matter as well as discuss a potential pretrial disposition.

                                                                                  G. Michael Harvey
                                                                                  2021.04.15
                                                                                  23:44:02 -04'00'
                                                        _________________________________
                                                        HONORABLE G. MICHAEL HARVEY
                                                        UNITED STATES MAGISTRATE JUDGE
